PROPOSED REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pope et al. (5,169,159; which is referred to as Pope from now on).
Pope discloses an air seal for a gas turbine engine comprising: an annular ring 10 (Fig. 1) defined by at least a proximal surface 16, a distal surface 24, an aft side 30 and a forward side 18; a radial channel 34 disposed in the air seal (Fig. 2), the radial channel disposed in at least one of the forward side or the aft side, the radial channel extending between the proximal surface and the distal surface; and an axial channel 32 disposed in the distal surface 24, the axial channel extending from at least one of the forward side or the aft side and circumferentially in line with the radial channel; wherein the radial channel and the axial channel interface at an edge (see annotated Fig. 2 below).
[AltContent: textbox (Aft side)][AltContent: textbox (Forward side)][AltContent: textbox (Proximal surface)][AltContent: textbox (Distal surface 24)][AltContent: textbox (Interfacing edge)]
    PNG
    media_image1.png
    296
    459
    media_image1.png
    Greyscale



		Annotation of Fig. 2.

Regarding claim 2, the radial channel is disposed on the aft side and the axial channel extends from the aft side (Fig. 2).
	Regarding claim 4, the radial channel 34 and the axial channel 3 are configured to direct a cooling air from a proximal side of the air seal to a distal side of the air seal for cooling the air seal (air flows through spaces 26 and 29 and through the vents 32 in col. 4, lines 10-15 and lines 51-57, respectively).
	Regarding claim 18, Pope inherently disclose a method of manufacturing an air seal for a gas turbine engine comprising: forming a radial channel 34 in at least one of a forward side or an aft side of the air seal, the radial channel extending between a proximal surface and a distal surface (Fig. 2 above); forming an axial channel 32 in a distal surface of the air seal, the axial .

Claims 1-3, 6-12, 15-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pack et al. (2015/0354389; which is simply referred to as Pack from now on).
Pack discloses an air seal for a gas turbine engine comprising: an annular ring 100      (Fig. 4) defined by at least a proximal surface (see annotated Fig. 8 below), a distal surface, an aft side (the right side of the seal in Fig. 8) and a forward side (the left side of the seal in Fig. 8); a radial channel (see annotated Fig. 8 below) disposed in the air seal, the radial channel disposed in at least one of the forward side or the aft side, the radial channel extending between the proximal surface and the distal surface; and an axial channel (see annotated Fig. 8 below) disposed in the distal surface, the axial channel extending from at least one of the forward side or the aft side and circumferentially in line with the radial channel; wherein the radial channel and the axial channel interface at an edge.
Regarding claim 2, the radial channel is disposed on the aft side and the axial channel extends from the aft side (Fig. 8 below).
Regarding claim 3, the radial channel is disposed on the aft side and the axial channel extends from the aft side (the same radial and axial channels are also formed on the aft side as shown in Fig. 8 below).
Regarding claim 6, the air seal is configured to be coupled between a forward rotor disk and an aft rotor disk (Fig. 4).
Regarding claim 7, the air seal comprises knife edges extending from the distal surface, the knife edges configured to interface with a proximal surface of a vane platform (Fig. 3).

[AltContent: textbox (Axial channel)]
[AltContent: textbox (Distal surface)]
[AltContent: textbox (Interfacing edge)][AltContent: textbox (Radial channel)]
    PNG
    media_image2.png
    406
    578
    media_image2.png
    Greyscale

	
[AltContent: textbox (Proximal surface)]


Annotation of Fig. 8.

Regarding claim 8, the air seal comprises a nickel-based alloy (paragraph [0045], third sentence).
Regarding claim 9, a cross-section area of the radial channel is greater than a cross-section area of the axial channel (judging from Fig. 8).
Regarding claim 10, Pack discloses a gas turbine engine comprising: a compressor section; a combustor section; a turbine section (Fig. 1); an aft blade disk; a forward blade disk; 
Regarding claims 11, 12 and 15-17, see the rejection of claims 2, 3, and 6-9 above.
Regarding claim 18, Pack inherently disclose a method of manufacturing an air seal for a gas turbine engine comprising: forming a radial channel in at least one of a forward side or an aft side of the air seal (see annotated Fig. 8 above), the radial channel extending between a proximal surface and a distal surface; forming an axial channel in a distal surface of the air seal, the axial channel extending from at least one of the forward side or the aft side and circumferentially in line with the radial channel, wherein the radial channel and the axial channel interface at an edge.
Regarding claim 20, the forming the radial channel and the forming the axial channel provides the radial channel having a cross-section area which is greater than a cross-section area of the axial channel (judging from Fig. 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Pack et al. in view of Marler et al. (6,565,314; which is simply referred to as Marler from now on)
	Pack discloses all the limitations including the air seal may be formed from casting (paragraph  [0045], third sentence). As such, Pack does not disclose the radial channel being formed by milling the at least one of the forward side or the aft side of the air seal as claimed. 
	Marler teaches a gas turbine air seal segment having a groove formed by milling (col. 2, lines 35-57).  
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to form the radial channel by milling at least one of the forward side or the aft side of the air seal as an alternative for forming the same as commonly done in the art.

Allowable Subject Matter
Claims 5, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Prior Art
The prior art made of record but not relied upon is considered pertinent to applicant's disclosure and consists of 3 patents.
Liotta et al. (9,540,940), Rup, Jr. et al. (5,217,348) and Kervistin (4,730,982) are cited to show different turbine air seals.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 7:30 A.M. to 5:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kenneth Bomberg, can be reached at (571) 272-4922. The fax number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, please go to http://pair-direct.uspto.gov or contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).




/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745